Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on 14 July 2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TW I575555 to Li.
Li discloses a plasma processing apparatus comprising:  a processing vessel (Fig. 6, 61); a detector (e.g., 614a and 614b) configured to measure emission intensity; and a controller (33) configured to acquire first plasma emission intensity from the detector, the first plasma emission intensity being an intensity of first light incident on the detector through a plasma generating region (volume above 615); to acquire at least one second plasma intensity from the detector, the second plasma emission intensity being an intensity of second light incident on the detector from an inner wall of the plasma processing apparatus without passing through the plasma generating region; and to determine a state of the inner wall of the plasma processing apparatus based on a difference between the first plasma emission intensity and the second plasma emission intensity, or based on a ration between the first plasma emission intensity and the second plasma emission intensity (also see pages 3-7 of translation).
With respect to claim 17, Li also teaches that a plurality of second intensities may be obtained and the state of the inner wall of the plasma processing apparatus is determined based on the plurality of differences (see, e.g., page 6 of translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 11 and 17 above and further in view of U.S. Patent Pub. No. 2004/0263827 to Xu et al.
Li disclose the invention substantially as claimed and as disclosed above.
However, Li fails to disclose the controller is configured to determine the plasma emission intensities associated with the inner wall during plasma generation for the purpose of determining a start and/or a finish of a conditioning process, such as dry cleaning or seasoning.
Xu et al. teaches monitoring plasma conditions and chamber wall conditions and starting or stopping chamber conditioning processes, such as dry cleaning and/or seasoning, based on the monitoring of detected values for the purpose of minimizing chamber downtime and improving throughout significantly (see, e.g., abstract, Fig. 3 and paras. 8, 23-25, 30-41).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have monitored plasma conditions and chamber wall conditions and started or stopped chamber conditioning processes, such as dry cleaning and/or seasoning, based on the monitoring of detected values in Li in order to minimize chamber downtime and improve throughout significantly Xu et al.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 11 and 17 above and further in view of U.S. Patent Pub. No. 2015/0064923 to Matsumoto et al.
Li disclose the invention substantially as claimed and as disclosed above.
However, Li fails to disclose the detector is configured to change direction of an optical axis of the detector, and the first light and the first light and the second light are detected by changing the direction of the optical axis of the detector.
Matsumoto et al. teach changing a direction of an optical axis of a detector in order to detect conditions at a plurality of points (see, e.g., Figs. 10-11 and 13).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a detector capable of changing a direction of its optical axis in Li in order to detect conditions at a plurality of points as taught by Matsumoto et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6,753,499 and USP Pub 2003/0205326 disclose plasma processing apparatus and plams detection in a plurality of areas of the apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716